SCHWARTZ, Senior Judge.
Edward J. LoCascio appeals from an order removing him as successor personal representative of his deceased mother’s estate. See LoCascio v. Sharpe, 23 So.3d 1209 (Fla. 3d DCA 2009); see also Golden & Cowan, P.A. v. In re Estate of Locasdo, 41 So.3d 1113 (Fla. 3d DCA 2010). Because the “hearing” which preceded the ruling did not meet even the most rudimentary requirements of due process, including without limitation the presentation of evidence, it is reversed and the cause remanded with directions to reinstate the appellant as personal representative and for the prompt final resolution of this already over-protracted proceeding.1

. We consider that this ruling obviates any reason for a curator or any other extraneous entity to administer the estate.